El Juez Asociado Señor Hutohisoh
emitió la opinión del tribunal.
Bajo el títnlo general de “Comisión de Servicio Público” y el subtítulo “Sueldos”, la Asamblea Legislativa en la ley (núm. 119) de presupuesto para el año fiscal 1936-37 (Leyes de 1936, pág. 691), incluyó la siguiente partida: “Oficial Ju-rídico_$4,000.” El Comisionado de Servicio Público designó un oficial jurídico. En un pleito iniciado de confor-midad con una ley titulada “Ley relativa a sentencias y decre-tos declaratorios y para bacer uniforme la legislación sobre la materia, y para otros fines”, aprobada el 25 de abril de 1931 (Leyes de ese año, pág. 379), la Corte de Distrito de San Juan, constituida como tribunal colegiado, resolvió que el nombramiento debió haberse becbo por la Comisión de Servicio Público y no únicamente por el Presidente y que el nombramiento así hecho era nulo. Los apelantes sostienen que la corte de distrito cometió los siguientes errores:
“Primer error: Haber resuelto que es la Comisión de Servicio Público o el quorum legal de la misma la que tiene poderes y facul-tades para hacer los nombramientos de funcionarios y empleados de dicha Comisión y no haber resuelto que ese nombramiento eorree^-ponde hacerlo al Comisionado de Servicio Público.
£ ‘ Segundo error: Haber resuelto que el nombramiento del deman-dado Torres Pérez fué hecho por el Presidente de la Comisión de Servicio Público exclusivamente.
“Tercer error: Haber resuelto que el demandado Torres Pérez fué nombrado para el cargo de Oficial Jurídico de la Comisión de Servicio Público.
“Cuarto error: No haber resuelto que es el Comisionado de Ser-vicio Público el que tiene la facultad y poder de hacer nombramien-tos de empleados para la oficina de la Comisión de Servicio Público con excepción del cargo de Secretario de la Comisión de Servicio Pú-blico.
‘1 Quinto error: Haber resuelto que el artículo 38 de la Ley Orgá-nica no crea el cargo de Comisionado de Servicio Público y sí el de Presidente de la Comisión de Servicio Público.”
 La Sección 32 de la Carta Orgánica aprobada el 12 de abril de 1900 (31 Stat. at Large, Chap. 191, p. 77), disponía *88“que toda concesión de franquicias, derechos y privilegios, o concesión de carácter público o cuasi público ’ ’ sería otorgada por el Consejo Ejecutivo con la aprobación del Gobernador. La sección 18 otorgaba a los miembros del Consejo Ejecutivo, seis de los cuales eran también jefes de departamento, facul-tad “para emplear todos los delegados y ayudantes necesa-rios para el debido cumplimiento de sus obligaciones como »tales funcionarios y como tal Consejo Ejecutivo.”
En la sección 38 de la Carta Orgánica aprobada el 2 de marzo de 1917 (39 Stat. at Large, Part I, Chap. 145, p. 951) él Congreso creó una Comisión de Servicio Público compuesta de los jefes de los departamentos ejecutivos, el Auditor y dos miembros que debían ser electos por el voto popular. La Asamblea Legislativa en la sección 18 de la Ley (núm. 70) de Servicio Público de 1917 (Leyes de ese año, Tomo 2, págs. 433, 479) dispuso que la Comisión de Servicio Público tendrá un secretario “que será nombrado por ella, y desempeñará el cargo sin término fijo.” Dispuso además que “la Comi-sión tendrá poder para designar de tiempo en tiempo cual-quier persona para el desempeño de los deberes del Secre-tario durante su ausencia, y la persona así nombrada poseerá, durante el tiempo así nombrada, las facultades del secretario de la comisión.” La Sección 19 lee así:
“Artículo 19. — Empleados y gastos.• — La Comisión estará autori-zada para emplear y fij'ar la compensación de los peritos, examina-dores, oficinistas especiales y otros empleados que fueren necesarios para el debido cumplimiento de sus deberes; y, excepción hecha del secretario, peritos y examinadores, todos los empleados de la Comi-sión pertenecerán al Servicio Civil Clasificado.
“Los gastos de la Comisión, incluyendo todos los de transporte que se hagan por la Comisión o por sus empleados por orden de aquélla, al practicar cualquier investigación o en asuntos oficiales en cualquier otro lugar que en la ciudad de San Juan, se concederán y pagarán a la presentación de comprobantes detallados, aprobados por la Comisión.”
En (marzo 4) 1927, el Congreso, a virtud de una ley cono-cida con el nombre de Ley Butler (44 Stat. at Large, Part *89% Chap. 503, p. 1420), enmendó la sección 38 de la Carta Orgánica de 1917, para qne leyera en parte como signe:
‘“Toda franquicia, derecho, privilegio y concesión de carácter público o cuasi público, será otorgada por una Comisión de Servi-cio Público compuesta de un Comisionado de Servicio Público, qne •será presidente de dicha Comisión, y dos comisionados .asociados nom-brados por el Gobernador con el consejo y consentimiento del Senado. El Comisionado de Servicio Público será nombrado por un período de tres años y hasta que sea nombado su sucesor y hubiera éste tomado posesión de su cargo; y uno de dichos comisionados aso-ciados, primeramente nombrados, desempeñará el cargo por un tér-mino de dos años y uno por el término de un año, y después cada uno de dichos comisionados asociados desempeñará el cargo por un período de tres años y hasta que su sucesor haya sido nombrado y hubiera tomado posesión de su cargo; Disponiéndose, que los actua-les comisionados electivos de la mencionada Comisión continuarán en sus cargos hasta el vencimiento de sus términos, tal como se dis-pone actualmente por la ley, y junto con los tres miembros nom-brados por el Gobernador formarán la Comisión, según queda dicho; hasta la terminación del período de sus servicios, y no después. El :Sueldo del Comisionado será $6,000 por año. Este dedicará todo su ¡tiempo a sus deberes como tal Comisionado. La compensación de los miembros asociados, tanto los elegidos como los de nombramiento, será 10 dólares por cada día de asistencia a las sesiones de la Comi-sión; pero en ningún caso recibirán más de $1,000 durante ningún ,año. Dicha Comisión queda facultada para desempeñar, y se le ■ordena que desempeñe, todas las funciones ejecutivas relacionadas .con las corporaciones de servicio público que hasta ahora se han conferido por la ley al Consejo Ejecutivo, y aquellos deberes y funciones adicionales que se confieran a dicha Comisión por la Asam-blea Legislativa . . . .”
La Asamblea Legislativa en 1927 también enmendó las ¡secciones 18 y 19 de la Ley de 1917. Véanse las Leyes de .Puerto Pico de 1927, págs. 399, 403 (Ley núm. 2). La sec-ición 18, según quedó enmendada, dispone:
“. . . El Comisionado de Servicio Público tendrá poder para ■designar de tiempo en tiempo cualquier persona para el desempeño tde los deberes del Secretario durante su ausencia, y la persona así *90nombrada poseerá, durante el tiempo designado, las facultades del. secretario de la Comisión.
<¡ y>
En ningún otro caso, .que sepamos nosotros, lia sido con-ferido el poder de nombramiento al Comisionado de Servicio-Público como tal. Ninguno de los otros cambios hechos en. las secciones 18 y 19 tiene que ver con la cuestión que está, ahora ante nos. De conformidad con los términos del se-gundo párrafo de la sección 35 de la Ley (núm. 88) de Ser-vicio Civil (Leyes de 1931, págs. 535, 563) invocado por Ios-apelantes, “ ‘Autoridad nominadora’ significa la comisión, junta o persona o grupo de personas con facultad por virtud, de un estatuto o por motivo de una autoridad legalmente dele-gada, para hacer nombramiento.”
No podemos convenir con los apelantes en que los poderes-de la Comisión de Servicio Público son de naturaleza exclusi-vamente legislativa. Los poderes de nombramiento y em-pleo expresamente conferídosle por los términos de las sec-ciones 18 y 19, supra, no son poderes legislativos.
El requisito de la sección 38 de la Carta Orgánica, según, quedó enmendada en 1927, de que el Comisionado de Servicio-Público “dedicará todo su tiempo a sus deberes como tal Co-misionado” no lo inviste por inferencia o en alguna otra forma con la facultad de hacer nombramientos. Si un oficial jurí-dico no es un perito legal, cae por los menos dentro de la cla-sificación de “oficinistas especiales y otros empleados” men-cionados en la sección 19 de la Ley de Servicio Público.
El alegato de los apelantes deja de convencernos de que-la corte de distrito cometiera el error imputádole en el primer señalamiento.
En ausencia de una demostración satisfactoria respecto-a una facultad mayor en el Comisionado de Servicio Público-de hacer nombramientos o designaciones como tal, que la que' se le autoriza a ejercer como Presidente de la Comisión de. *91Servicio Público, el error de haberlo en la aseveración del juez de distrito de que el Presidente hizo el nombramiento, no fue perjudicial.
En apoyo del tercer señalamiento los apelantes citan el caso del Pueblo v. Foote, 48 D.P.R. 492, al efecto de que la Asamblea Legislativa no puede crear un cargo a virtud de una disposición contenida en una ley de presupuesto. En el presente caso el poder legislativo meramente asignó determinada suma de dinero como sueldo de un oficial jurídico. No trató de crear ningún cargo. Si el oficial jurídico en cuestión no era un funcionario público, era un empleado dentro del significado de la sección 19 de la Ley de Servicio Público. El error cometido por el juez de distrito al referirse al puesto de oficial jurídico como un cargo, no es suficiente motivo para una revocación.
El cuarto señalamiento no fia sido discutido separada-mente en el alegato de los apelantes y no necesita ser discu-tido separadamente en esta opinión. Aunque puede haber más mérito en la teoría de los apelantes que el revelado en su argumentación, no estamos preparados para decir que el juez de distrito cometiera error al no resolver que el Comi-sionado de Servicio Público tiene la facultad de nombrar todos los empleados de la Comisión de Servicio Público a excepción del secretario.
Fuera de cualquier imprecisión en el quinto señalamiento respecto a lo resuelto por el juez de distrito, cuanto ya hemos dicho sobre el cuarto es aplicable con igual fuerza mutatis mutandis al quinto.

La sentencia apelada debe ser confirmada.

El Juez Asociado Señor Córdova Dávila no intervino.